Citation Nr: 0905011	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  08-27 709	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 1980 Board of Veterans' Appeals (Board) decision that 
denied service connection for bilateral hearing loss and 
tinnitus.




REPRESENTATION

Moving party represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The moving party is a Veteran who served on active duty from 
September 1943 to May 1946, December 1947 to February 1950, 
and June 1953 to August 1969.  This matter is before the 
Board on a motion challenging the Board's June 1980 decision 
that concluded entitlement to service connection for 
bilateral hearing loss and tinnitus was not warranted.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

(The issues of entitlement to an effective date prior to 
March 14, 2003 for the grants of service connection for 
bilateral hearing loss, tinnitus, and the award of a 10 
percent rating based on multiple noncompensable service-
connected disabilities are the subject of a separate decision 
by the Board.)  


FINDINGS OF FACT

1. A June 1980 Board decision, finding that hearing loss was 
not present in service or manifested until 1972, denied 
service connection for hearing loss and tinnitus.

2. The evidence of record in June 1980 clearly showed that a 
left ear hearing deficit was noted in service, that the 
veteran was likely exposed to noise trauma in service, and 
that post-service treatment records noted this left ear 
hearing loss and indicated it was due to noise exposure.

3. It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the June 1980 Board 
decision's denial of service connection for right ear hearing 
loss and tinnitus.




CONCLUSIONS OF LAW

1. The June 1980 Board decision contained CUE pertaining to 
the denial of service connection for left ear hearing loss; 
service connection was warranted for left ear hearing loss.  
38 U.S.C.A. §§ 5109A, 7104 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.105 (2008).

2. The June 1980 Board decision did not contain CUE 
pertaining to the denials of service connection for right ear 
hearing loss and tinnitus, and remains final as to these 
issues based on the evidence of record at the time.  
38 U.S.C.A. §§ 5109A, 7104 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.105 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Livesay v. Principi, 15 Vet. App. 165 (2001), the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA does not apply to CUE cases.  Hence, a lengthy 
discussion of the impact of the VCAA in this matter is not 
necessary.  

B.	Legal Criteria, Factual Background, and Analysis

A Board decision is final and binding based on the evidence 
of record at the time of such decision in the absence of CUE 
in the decision.  Where evidence establishes CUE in a prior 
decision, the decision will be reversed or amended.  
38 U.S.C.A. §§ 5109A, 7104; 38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at that time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed error during 
the adjudication process.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  The Court stated that CUE is the 
type of error which is "undebatable, so that it can be said 
that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was 
made."  Id. at 313-14.  Therefore, in order for the 
Veteran's claim to succeed, it must be shown that either the 
facts or law compelled a substantially different conclusion.  
Id. at 313.

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" 
does not render a decision of VA non-final.  The Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact, and 
that an incomplete record, factually correct in all other 
respects, is not CUE.  Id. at 1346.  

The laws and regulations regarding service connection at the 
time of the June 1980 Board decision provided that service 
connection would be granted when there was disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 310, 331 (1980); 38 C.F.R. 
§ 3.303 (1980).  Hence, there needed to be medical evidence 
of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  

Certain chronic diseases (including sensorineural hearing 
loss as other organic disease of the nervous system) could be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 312, 313, 337 (1980); 38 C.F.R. §§ 3.307 
(1980). 

Evidence of record in June 1979 included the Veteran's DD 
Form 214s which showed that his military occupational 
specialty for his period of service from June 1957 to June 
1965 was jet engine mechanic.  

Service treatment records (STRs) included several 
audiometries taken during that time.  [The figures in 
parentheses in the below audiometry reports represent 
conversions from ASA to ISO units, and are provided for data 
comparison purposes.] 

December 1960 audiometry revealed puretone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
-5(5)
-5(0)
LEFT
-5(10)
-5(5)
-5(5)
-5(5)
5(0)

August 1962 and January 1964 audiometry revealed similar 
puretone thresholds.  Each audiometry report notes the 
Veteran stated he always or frequently wore hearing 
protection.  He did not report any medical history related to 
his ears and reported having previous noise exposure with 
gunfire during basic training, combat - light and heavy arms, 
hunting, and target practice.  

On August 1967 periodic examination, audiometry revealed 
puretone thresholds, in decibels, of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
0(10)
10(15)
LEFT
-10(5)
-10(0)
-10(0)
10(20)
30(35)

His hearing profile was 1 and no hearing defect was noted.

March 1968 audiometry taken on retirement examination 
revealed puretone thresholds, in decibels, of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
0(10)
0(10)
15(20)
LEFT
0(15)
-5(5)
-10(0)
10(20)
30(35)

The physician's summary noted that he had a "hearing 
deficit, high frequency, left greater than right, 
nonprogressive."  His hearing profile was 1.  Similar 
audiometry results were noted on October 1968 retirement 
examination.  There was no clinical notation regarding his 
hearing made at that time and his hearing profile was 1.

On January 1969 retirement examination, audiometry (completed 
using ISO units) revealed puretone thresholds, in decibels, 
of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
10
10
10
10
20

His hearing profile was 1 and the physician's summary noted 
that ear, nose, and throat trouble reported in the Veteran's 
history was related to sinusitis and was not significant.

On January 1970 VA examination "No" was checked for 
"Hearing loss noted."   
April 1970 hearing conservation audiometry revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
5
5
25
30

October 17, 1972 audiometry from Beale Air Force Base 
revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
35
LEFT
40
35
40
70
80

An October 19, 1972 treatment record from Beale Air Force 
Base notes the Veteran denied any hearing loss, but was 
experiencing tinnitus.  He noted he frequently had a cerumen 
impaction in the left ear; the impaction was removed and it 
seemed to help the tinnitus.  

October 24, 1972 audiometry revealed puretone thresholds, in 
decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
45
LEFT
10
5
10
40
55

April 1977 hearing conservation data show that the Veteran 
worked on a flightline in civil service as an aircraft 
mechanic from 1969 to 1974.  March 1978 hearing conservation 
data note the Veteran was removed from duties involving 
hazardous noise.  The report notes that his "duties in 
noise" were carpentry and plumbing.  

A January 1980 Beale Air Force Base audiology clinic record 
notes the Veteran had moderate high frequency sensorineural 
hearing loss that was characteristic of noise exposure.  The 
Veteran reported active duty service for fifteen years on a 
flight line.  Audiometry taken upon termination of service 
indicated mild loss in the left ear and no loss in the right 
ear.  It was noted this was not consistent with hazardous 
noise exposure during service.  "See audiometry upon 
term[ination] of service indic[ating] loss."  The conclusion 
was that high frequency sensorineural hearing loss was 
probably noise induced, but the examiner was unsure regarding 
the time of onset.

In a February 1980 statement, the Veteran reported that the 
doctors who examined him in January 1980 told him, but would 
not put in writing, that there was "little doubt" that his 
hearing loss was due to working around jet engines and 
airplanes for many years.  The Veteran also stated that the 
only level of high noise he had been exposed to was while he 
was in the military.

The Board's June 1980 decision denied service connection for 
bilateral hearing loss and tinnitus based on a finding that 
it was not present in service or until 1972, and conclusions 
that hearing loss was not incurred in or aggravated by 
service and that it did not manifest itself to a degree of 
ten percent within one year of the Veteran's service 
discharge.  

Hearing Loss

A close review of the Board's June 1980 decision finds error 
in that, while it was a part of the record in June 1980, it 
does not appear the Board considered the January 1980 Beale 
Air Force Base record that indicated puretone thresholds in 
the left ear during service showed hearing loss and that such 
hearing loss was related to noise exposure.  Additionally, 
the Board's decision states that "defective hearing was not 
identified as a disability entity during service" and that 
the "history reported in March 1968 is not supported by the 
audiogram in January 1969."

The Board finds that these errors show that the correct facts 
as they were known at that time were not before the Board and 
that as it relates to left ear hearing loss, this was an 
outcome determinative error that rendered the decision 
fatally flawed.  Specifically, the Board notes that while the 
June 1980 Board decision referred to the March 1968 history 
of defective hearing, it did not discuss the audiometry that 
accompanied that history that showed elevated puretone 
thresholds, and what was noted to be the Veteran's history of 
a hearing defect was actually the physician's comments on the 
Veteran's history and related findings during examination.  
Significantly, the Board's June 1980 ultimate finding that a 
hearing loss was not present in service or manifested prior 
to 1972 was inconsistent with the March 1968 physician's 
summary notation that the Veteran had a "hearing deficit, 
high frequency, left greater than right" and with the 
January 1980 audiologist's interpretation of the findings.   

The January 1980 audiologist interpreted the 1968 findings to 
indicate a mild hearing loss in the left ear and no hearing 
loss in the right ear.  [Notably, these conclusions were made 
prior to the 1994 promulgation of the regulatory provisions 
in 38 C.F.R. § 3.385 defining hearing loss disability.  59 
Fed. Reg. 60560 (Nov. 25, 1994).]  In essence, this opinion 
constituted the only competent (medical) evidence of record 
at the time of the Board's June 1980 decision regarding the 
etiology of the Veteran's hearing loss.  To the extent that 
the opinion found that hearing loss was noted during service 
and concludes that hearing loss shown in January 1980 was 
noise induced, the failure to consider this opinion is an 
outcome determinative error as it states in essence that 
chronic left ear hearing loss became manifest in service.  
Notably, the record clearly showed that the Veteran had been 
a jet mechanic in service, and by virtue of such occupation 
was likely exposed to noise trauma therein.  Hence, the Board 
finds that the June 1980 Board decision contained CUE in that 
it denied service connection for left ear hearing loss, and 
that portion of the decision must be reversed.  

While it appears the records discussed above were also not 
considered with respect to the denial of service connection 
for right ear hearing loss, the Board does not find that the 
failure to review these records was an outcome determinative 
error in the adjudication of that matter.  Specifically, the 
January 1980 interpretation of audiometry taken during 
service found that the Veteran did not have right ear hearing 
loss in service.  A review of the audiometry during service 
revealed no elevated puretone thresholds in the right ear.  
Elevated puretone thresholds in the right ear were not shown 
until October 1972 audiometry, about three years after the 
Veteran's discharge from service.  Hence, even if the January 
1980 record and March 1968 audiometry had been considered in 
adjudicating the claim for right ear hearing loss, it still 
would have been a judgment call regarding whether service 
connection was warranted.  A "disagreement as to how the 
facts were weighed or evaluated" cannot constitute CUE.  
Russell, 3 Vet. App. at 311.  Hence, the record does not show 
that if these records had been considered the outcome as to 
the claim of service connection for right ear hearing loss 
would have been manifestly different.  Accordingly, the 
motion alleging CUE in the June 1980 Board decision's denial 
of service connection for right ear hearing loss must be 
denied.  Grover v. West, 12 Vet.App. 109, 112 (1999).

Tinnitus

Regarding the June 1980 Board decision's denial of service 
connection for tinnitus, the Board finds that the decision 
did not contain CUE.  The first notation of tinnitus was in 
October 1972 and there is no evidence or report of ringing in 
the ears during service.  Hence, the Veteran's allegations of 
CUE in the June 1980 Board decision as it relates to tinnitus 
are based essentially on a disagreement as to how the facts 
were then weighed or evaluated.  There was no evidence of 
record indicating tinnitus was related to noise exposure 
during service.  In fact, an October 19, 1972 record 
suggested that tinnitus may have been related to other cause 
as it notes that removing a cerumen impaction seemed to help 
tinnitus.  A disagreement as to how the facts were weighed or 
evaluated cannot form the basis of a valid claim of CUE.  The 
Board notes that the June 1980 Board decision does not 
contain a finding of fact or a conclusion of law addressing 
the matter of service connection for tinnitus.  These are 
procedural errors, and even a "grave procedural error" does 
not render a decision of VA non-final.  See Cook v. Principi, 
318 F. 3d 1334, 1345-47 (Fed. Cir. 2002).  The June 1980 
Board decision's denial of service connection for tinnitus 
was entirely consistent with, and supported by, the evidence 
of record; was in accordance with governing law and 
regulations; and did not involve CUE.   


ORDER

The motion to establish CUE in a June 1980 Board decision as 
to the denial of service connection for left ear hearing loss 
is granted, and that decision is reversed.  

The motion to establish CUE in a June 1980 Board decision as 
to the denial of service connection for right ear hearing 
loss and tinnitus is denied.   


                       
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



